*948
On Remand from the Alabama Supreme Court

WISE, Judge.
Charlie Mae Parker was convicted of unlawful possession of marijuana in the first degree, a violation of § 13A-12-213, Ala.Code 1975. She was sentenced to three years’ imprisonment. On October 19, 2001, this Court affirmed Parker’s conviction in an unpublished memorandum. Parker v. State (No. CR-00-1762, October 19, 2001), 851 So.2d 636 (Ala.Crim.App.2001) (table). This Court overruled her application for rehearing on November 16, 2001. Parker petitioned the Alabama Supreme Court for certiorari review; that court granted Parker’s petition, and on January 17, 2003, reversed our judgment affirming Parker’s conviction and remanded this case with instructions for us to instruct the Lee Circuit Court to vacate Parker’s conviction and sentence. Ex parte Parker, 858 So.2d 941 (Ala.2003).
Therefore, in accordance with the judgment of the Supreme Court, we remand this case for the circuit court to vacate the defendant’s conviction and sentence and to conduct proceedings consistent with the Alabama Supreme Court’s opinion. Ex parte Parker, 858 So.2d 941 at 947.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.